Dreyfus Active MidCap Fund Seeks capital appreciation by investing in midsize companies PROSPECTUS May 1, 2008 As Revised, April 9 , 2009 Contents The Fund Goal/Approach 1 Main Risks 2 Past Performance 4 Expenses 5 Management 6 Financial Highlights 8 Your Investment Shareholder Guide 11 Distributions and Taxes 20 Services for Fund Investors 21 Instructions for Regular Accounts 22 Instructions for IRAs 24 For More Information See back cover. The Fund Dreyfus Active MidCap Fund Ticker Symbols Class A: DNLDX Class B: DNLBX Class C: DNLCX Class I: DNLRX GOAL/APPROACH The fund seeks to maximize capital appreciation.To pursue this goal, the fund normally invests at least 80% of its assets in the stocks of midsize companies. The funds stock investments may include common stocks, preferred stocks and convertible securities, including those purchased in initial public offerings. The fund also may invest in foreign stocks. The fund defines midsize companies as companies included in the Russell Midcap Index at the time of purchase. The fund may continue to own stocks subsequently removed from the Index, but would not expect to do so for extended periods due to the application of the portfolio managers quantitative investment process. The funds portfolio managers apply a systematic, quantitative investment approach designed to identify and exploit relative misvaluations primarily within mid-cap stocks in the U.S. stock market. The portfolio managers use a proprietary valuation model that identifies and ranks stocks (Composite Alpha Ranking or CAR) based on:  a long-term relative valuation model that utilizes forward looking estimates of risk and return;  an Earnings Sustainability (ES) model that gauges how well earnings forecasts are likely to reflect changes in future cash flows. Measures of ES help stock selection strategy by tilting the portfolio away from stocks with poor ES and tilting towards stocks with strong ES; and  a set of Behavioral Factors, including earnings revisions and share buybacks that provide the portfolio managers with information about potential misvaluations of stocks This approach differs from conventional portfolio management in that, generally, the portfolio managers will strictly adhere to underlying models in selecting portfolio securities. In unusual circumstances, the portfolio managers may deviate from the models. The fund typically will hold between 150 and 250 securities selected using these models. The funds portfolio managers will periodically rebalance the portfolio, which will result in changes in fund hold- ings. The portfolio managers may enhance the models from time to time, depending on their ongoing research efforts. The portfolio managers construct the portfolio through a systematic structured approach, focusing on stock selection as opposed to making proactive decisions as to industry or sector exposure. The fund generally attempts to have a neutral exposure to sectors, industries and capitalizations relative to the Russell Midcap Index. Within each sector and style subset, the fund overweights the most attractive stocks and underweights or zero weights the stocks that have been ranked least attractive.
